995 F.2d 948
ALPINE RIDGE GROUP, a partnership;  Monroe Associates, alimited partnership;  Brentwood, a limited partnership;Campbell Courts Associates, a partnership;  Cheney GardensLimited Partnership, a limited partnership, et al.,Plaintiffs-Appellees,v.Henry G. CISNEROS,* in his official capacityas Secretary of the United States Department ofUrban Development;  U.S. Department ofHousing and Urban Development,Defendants-Appellants.ACACIA VILLA;  Alicia Park Apartments;  Amerige Villa;Antelope Valley, et al., Plaintiffs-Appellees,v.Henry G. CISNEROS,* Sec. HUD;  UnitedStates of America, Defendants-Appellants.ALPINE RIDGE GROUP, a partnership;  Monroe Associates, alimited partnership;  Brentwood, a limited partnership;Campbell Courts Associates, a partnership;  Cheney GardensLimited Partnership, a limited partnership, et al.,Plaintiffs-Appellees,andBitterroot Manor, a limited partnership, et al.,Plaintiffs-Intervenors,v.Henry G. CISNEROS,* in his officialcapacity as Secretary of the United StatesDepartment of Urban Development;  U.S.Department of Housing andUrban Development,Defendants-Appellants.
Nos. 91-35573, 91-55354 and 91-35267.
United States Court of Appeals,Ninth Circuit.
June 25, 1993.

Douglas Letter, Civil Div., Dept. of Justice, Washington, DC, for defendants-appellants.
Warren J. Daheim, Gordon, Thomas, Honeywell, Malanca, Peterson & Daheim, Tacoma, WA, Henry A. Hubschman, Fried, Frank, Harris, Shriver & Jacobson, Washington, DC, for plaintiffs-appellees.
On Remand from the United States Supreme Court.
Before WALLACE, Chief Judge, HUG, and RYMER, Circuit Judges.

ORDER

1
The mandate of the United States Supreme Court certified on June 2, 1993, in Cisneros v. Alpine Ridge, --- U.S. ----, 113 S.Ct. 1898, 123 L.Ed.2d 572 reversed the judgment of this court.   Therefore, we vacate our opinion at 955 F.2d 1382 (9th Cir.1992), reverse the district court, and remand to the district court for further proceedings which are consistent with the opinion of the Supreme Court.



*
 Henry G. Cisneros is substituted for his predecessor, Jack Kemp, as Secretary of Department of Urban Development.   Fed.R.App.P. 43(c)(1)